DETAILED ACTION 
The amendment submitted on August 15, 2022 has been entered.  Claims 1-22 and 27-32 are pending in the application.  Claims 1-8, 12-19, and 27-30 are withdrawn.  Claims 9-11 and 20-22 are rejected for the reasons set forth below.  Claims 31-32 are allowed.  
This communication includes at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement, so this Office action is non-final.  See MPEP1 706.07(a).  
The amendment submitted on January 13, 2022 has been entered.  Claims 1-11 and 27-30 are pending in the application.  Claims 1-8, 12-19, and 27-30 are withdrawn.  Claims 9-10 and 20-21 are rejected for the reasons set forth below.  No claim is allowed, although claims 11 and 22 would be allowable if rewritten in independent form.  
Election/Restrictions 
Applicant’s election with traverse of Group II, drawn to drawn to a method to treat an epithelial disease or to activate focal adhesion kinase phosphorylation in eukaryotic cells using a compound of Formula IX, is acknowledged.  Claims 1-8, 12-19, and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Improper Duplicate Claims 
Claims 11 and 22 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 31-32.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m).  The examiner suggests that claims 11 and 22 be cancelled because they are identical scope as claims 31-32, respectively.  
Withdrawn Objections/Rejections 
The objection to claims 9 and 20 is withdrawn in view of applicant’s corrective amend-ment to these claims.  
The rejection of claims 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2017/0304237 A1) is withdrawn because claim 9 has been limited to “-OH substituted or unsub-stituted (C₁-C₁₀) hydrocarbyl” groups.  
New Grounds for Rejection Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b) and 112(d):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 9-10 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claim 9 has been amended so that “R³ and R⁴ are independently chosen from -OH substituted or unsubstituted (C₁-C₁₀) hydrocarbyl.”  Dependent claim 11, however, is drawn to a compound in which both R³ and R⁴ are each a methoxy group, which is not within the conven-tional meaning of the hydroxy-substituted hydrocarbyl groups of claim 9.  The scope of R³ and R⁴ in claim 9 is therefore indefinite.  The methoxy groups of the compound of claim 22 are likewise outside the definitions of R³, R⁴, and R⁵ as defined in claims 20-21.  
Claims 11 and 22 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends.  The methoxy R³ and R⁴ groups of the compound of claim 11 are outside the scope of these substituents as defined in claims 9-10.  Claim 22 is rejected for substantially the same reasons, mutatis mutandis.  
Maintained Rejections Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 20-21 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2017/0304237 A1).  
Zhang (cited in the prior action) discloses compounds of Formula IX (see Table 1 at pp. 7-15, e.g., compound “S11” at para. 0276) and that they are useful in treating Crohn’s disease, ulcerative colitis, and so forth (para. 0067), which applicant’s own specification (see, e.g., p. 22) explains is within the meaning of “epithelial disease” and is mediated, at least in part, by FAK as recited in claim 20.  
Response to Arguments 
Applicant argues (see applicant’s Remarks, submitted August 15, 2022, at p. 18) that “Zhang is devoid of any description or suggestion of using any compound described therein with a method to activate focal adhesion kinase phosphorylation in eukaryotic cells,” which is “expressly required by the language of claim 20 and without a corresponding description or suggestion, it cannot reasonably be stated that Zhang anticipates each feature of claim 20.”  The examiner agrees with applicant that Zhang does not explicitly disclose that the mechanism of action of the drug is “activat[ing] focal adhesion kinase phosphorylation in eukaryotic cells” as recited in claim 20.  It is the examiner’s position, however, that this mechanism of action is inherent in the teachings of Zhang.  The examiner therefore disagrees with applicant’s conclusion that the claims are not anticipated.  
“The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”  See MPEP 2112.  It is not necessary, as applicant suggests, that the reference must explicitly disclose the same mechanism of action described by applicant.  This is because the discovery of a previously unappreciated property of the prior art, or of a scientific explanation for the prior art’s functioning, does not render it patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art—although not necessarily specifically disclosed therein—does not make a claim patentable.  See MPEP 2112(I).  Furthermore, “[t]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  See MPEP 2112(II).  The examiner has substantial and compelling reasons to conclude that “activat[ing] focal adhesion kinase phosphorylation in eukaryotic cells” is inherent in the method of Zhang.  This is because the reference discloses using the same compounds (compounds of Formula IX) for the same purpose (treating Crohn’s disease, ulcerative colitis, and so forth), so it is a reasonable conclusion that the mechanism of action would necessarily be the same.  The rejection of claims 20-21 as being anticipated by Zhang is therefore maintained.  
Conclusion 
Any inquiry concerning this communication should be directed to Theodore R. Howell whose telephone number is 571-270-5993.  The examiner can normally be reached Monday through Thursday, 7:00 am – 6:00 pm (Eastern time).  The examiner is not available on Fridays.  Examiner interviews may be conducted by telephone and video conferencing.  Please call the examiner or use the Automated Interview Request (AIR) at www.uspto.gov/interviewpractice to schedule an interview.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng (Winston) Shen, can be reached on 571-272-3157.  The fax phone number for the organization where this application is assigned is 571-273-8300.  Infor-mation regarding the status of this application may be obtained from Patent Center, which is available to registered users at patentcenter.uspto.gov.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative, please call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 
December 6, 2022  


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]